DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
 
Status of the Claims
Claims 1-20 were previously pending.  Claims 1, 19, and 20 were amended in the reply filed January 12, 2022.  Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejections made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims recite a practical application of the abstract idea, specifically "the practical and technical limitations of implementing a user application residing in memory on the at least one user device, the user application operating as a browser extension within an Internet browser also residing in memory on the at least one user device, with the user application and/or central computing system carrying out the recited steps."  Remarks, 12.  This merely describes generally linking the abstract idea to a particular technological environment and using computers and the Internet as tools.  Intellectual Ventures I LLC v. Capital One Bank (USA), N.A..  
Although Applicant argues that the invention is "capable of generating and performing an accurate comparison between the lowest bookable direct rate and the lowest bookable third party rate" (Remarks, 13), this is purely an abstract commercial benefit.  It is not an improvement to computers or any otherwise technological capabilities.  
Although Applicant argues that the claims are novel and non-obvious (Remarks, 13), this is not the test for eligibility.  "The 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Diamond v. Diehr, 450 U.S. 175, 188-89 (1981). "[U]nder the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility." Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016).
Finally, although Applicant alleges that the claims recite "significantly more" (Remarks, 15), the arguments do not identify any specific additional elements or explain why they amount to significantly more than the abstract idea at this point in the framework.  Accordingly, the rejection is maintained. 
Applicant's amendments and arguments (see Remarks, 10-11) overcome the rejections made under § 103 and they are withdrawn.  The closest prior art of record, cited both before and below, does not teach or fairly suggest the limitations in any reasonable combination. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification lacks antecedent basis for the claim term capture/captured/capturing.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 recites "the user application capturing an at least one desired stay parameter as input by said user into the third party booking agent search engine or otherwise obtained by the user application within the Internet browser."  The Specification at ¶ 0020 mentions the use of the stay parameters for determining rates but there is no support for "capturing" them.  The claim also recites "the user application capturing a lowest bookable third party rate for the desired lodging facility as provided to said user by the third party booking agent search engine via the Internet browser."  This separate step of "capturing" is also not sufficiently described.  The other independent claims recite analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and 
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claim 1—including receiving and processing data related to the at least one user and an associated at least one reservation; establishing a user account associated with a one of the at least one user, the user account containing at least one of a unique account identifier and a reservation table containing details related to each of the at least one reservation that has been or will be booked by the associated user; and upon a one of the at least one user attempting to book a reservation at a desired lodging facility through a third party booking agent: capturing an at least one desired stay parameter as input by said user into the third party booking agent or otherwise obtained; capturing a lowest bookable third party rate for the desired lodging facility as provided to said user by the third party booking agent; obtaining a lowest bookable direct rate directly from the desired lodging facility based on the captured at least one desired stay parameter; calculating a difference between the lowest bookable direct rate and the lowest bookable third party rate; determining a cost-effective incentive offer to add to the lowest bookable direct rate in order to encourage said user to book the stay directly through the desired lodging facility rather than the third party booking agent; dynamically modifying the incentive offer to better correspond to said user and the desired reservation; presenting said user with a cost comparison between booking the desired reservation via the third party booking agent and the desired lodging facility directly; and providing the desired lodging facility to complete the reservation booking. 
Independent claim 19 recites the same concepts albeit different wording, and adds the further abstract elements of determining a cost-effective incentive offer to add to the discovered lowest bookable direct rate, using a pre-defined sliding scale based on the difference between the lowest bookable direct rate and the lowest bookable third party rate, in order to encourage said user to book the stay directly through the desired lodging facility rather than the third party booking agent; upon determining that the difference between the lowest bookable direct rate and the lowest bookable third party 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the travel planning behaviors of persons and related transactional/commercial relationships with lodging service providers (i.e., in the terminology of the 2019 Revised Guidance fundamental economic practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).  It additionally recites a number of mathematical relationships and determinations (e.g., comparing rates, calculating incentives, etc.).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring reservation sales information presented to a user based on, e.g., user data or third party offers data; OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015)—price optimization based on factors such as offers; which also characterizes the invention; Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, similar because at another level of abstraction the claims could be characterized as formation of financial transactions in a particular field (i.e., travel lodging) and data collection related to such transactions).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or 
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (central computing system, user device under the control of the at least one user and in selective communication with the computing system, implementing a user application residing in memory on the at least one user device, the user application operating as a browser extension within an Internet browser also residing in memory on the at least one user device, display screen of the at least one user device, hyperlink via the at least one user device that allows said user to navigate to a website, search engine—all recited at a high level of generality).  The hyperlink for navigation to a website can also be considered extra-solution activity/insignificant application (See MPEP 2106.05(g)).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (central computing system, user device under the control of the at least one user and in selective communication with the computing system, implementing a user application residing in memory on the at least one user device, the user application operating as a browser extension within an Internet browser also residing in memory on the at least one user device, display screen of the at least one user device, hyperlink via the at least one user device that allows said user to navigate to a website, search engine—see published Specification ¶¶ 0014-20, 27 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements. See esp. ¶ 0016 "It should also be noted that the term 'user device' is intended to include any type of computing or electronic device, now known or later developed, capable of communicating with the computing system 26--such as 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (that is, they add to and further narrow only the abstract limitations identified 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea as the independent claims, without adding any additional elements.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628